Case: 1:15-cv-01046-SO Doc #: 276-2 Filed: 08/20/19 1 of 6. PageID #: 6116




                     EXHIBIT B
1.07.06B                                                                                        01-01-18
           Case: 1:15-cv-01046-SO Doc #: 276-2 Filed: 08/20/19 2 of 6. PageID #: 6117

                                              Table of Discipline


  Group Violation      Violation      Mitigating or         Presumptive Corrective Action Range
                       Number      Aggravating Factors
  I                   First        Mitigating factors      Non-disciplinary Verbal Counseling to
  (a)                 Group I      outweigh any            Written Reprimand
                      Violation    aggravating factors

                                   OR

                                   No aggravating
                                   factors present

  I                   First        Aggravating factors     1 to 2 day suspension without pay
  (b)                 Group I      outweigh any
                      Violation    mitigating factors

                                   OR

                                   No mitigating factors
                                   present

  I                   Second       Mitigating factors      2 to 3 day suspension without pay
  (c)                 Group I      outweigh any
                      Violation    aggravating factors

                                   OR

                                   No aggravating
                                   factors present
  I                   Second       Aggravating factors     3 to 5 day suspension without pay
  (d)                 Group I      outweigh any
                      Violation    mitigating factors

                                   OR

                                   No mitigating factors
                                   present




                                                                                         Page 1 of 5
1.07.06B   Case: 1:15-cv-01046-SO Doc #: 276-2 Filed: 08/20/19 3 of 6. PageID #: 6118            01-01-18

                                         Table of Discipline (cont.)


 II                   First       Mitigating factors       6 to 7 day suspension without pay
 (a)                  Group II    outweigh any
                      Violation   aggravating factors

                                  OR

                                  No aggravating factors
                                  present


 II                   First       Aggravating factors      7 to 8 day suspension without pay
 (b)                  Group II    outweigh any
                      Violation   mitigating factors

                                  OR

                                  No mitigating factors
                                  present

 II                   Second      Mitigating factors       8 to 9 day suspension without pay
 (c)                  Group II    outweigh any
                      Violation   aggravating factors

                                  OR

                                  No aggravating factors
                                  present

 II                   Second      Aggravating factors      9 to 10 day suspension without pay
 (d)                  Group II    outweigh any
                      Violation   mitigating factors

                                  OR

                                  No mitigating factors
                                  present

 III                  First       Mitigating factors       10 to 30 day suspension without pay
 (a)                  Group III   outweigh aggravating
                      Violation   factors

                                  OR

                                  No aggravating factors
                                  present

                                                                                         Page 2 of 5
1.07.06B   Case: 1:15-cv-01046-SO Doc #: 276-2 Filed: 08/20/19 4 of 6. PageID #: 6119            01-01-18

                                          Table of Discipline (cont.)


III                   First       Aggravating factors      13 to 30 day suspension without pay
(b)                   Group III   outweigh any             and/or demotion
                      Violation   mitigating factors
                                                           OR
                                  OR
                                                           termination
                                  No mitigating factors
                                  present



III                   First       Serious misdemeanor      20 to 30 day suspension without pay
(c)                   Group III   offenses, gross          and/or demotion or termination
                      Violation   immorality violations,
                                  gross neglect of duty

                                  AND

                                  Mitigating factors
                                  outweigh aggravating
                                  factors

                                  OR

                                  No aggravating factors
                                  present

III                   First       Serious misdemeanor      25 to 30 day suspension without pay
(d)                   Group III   offenses, gross          and/or demotion or termination
                      Violation   immorality violations,
                                  gross neglect of duty

                                  AND

                                  Aggravating factors
                                  outweigh mitigating
                                  factors

                                  OR

                                  No mitigating factors
                                  present




                                                                                         Page 3 of 5
1.07.06B
           Case: 1:15-cv-01046-SO Doc #: 276-2 Filed: 08/20/19 5 of 6. PageID #: 6120        01-01-18

                                        Table of Discipline (cont.)


III                   First       Felony offenses          Termination
(e)                   Group III
                      Violation



III                   Second      Mitigating factors       15 to 30 day suspension without pay
(f)                   Group III   outweigh aggravating     and/or demotion or termination
                      Violation   factors

                                  Or

                                  No aggravating factors
                                  present
III                   Second      Aggravating factors      18 to 30 day suspension without pay
(g)                   Group III   outweigh any             and/or demotion or termination
                      Violation   mitigating factors

                                  OR

                                  No mitigating factors
                                  present
III                   Second      Serious misdemeanor      Presumption of termination
(h)                   Group III   offenses, gross
                      Violation   immorality violations,
                                  gross neglect of duty




III                   Group III   Any conviction           Termination
(i)                   Violation   resulting in a Weapons
                                  Disability




                                                                                         Page 4 of 5
      Case: 1:15-cv-01046-SO Doc #: 276-2 Filed: 08/20/19 6 of 6. PageID #: 6121




III              Group III   False report, false   Presumption of termination
(j)              Violation   statement,
                             untruthfulness or
                             dishonesty




                                                                                Page 5 of 5
